On the Merits.
The facts are that the suit was brought to recover damages and to have an injunction made perpetual to prohibit the injuries complained, of.
Defendant filed an answer, pleading the general denial and specially averred that one of its agents clipped a guy wire as a matter of necessity, in order to pass their own wires; that before clipping the wire they connected the space with one equally as strong as that which they had clipped. They made other allegations in their defense, going to deny the charges made by plaintiff against them.
The evidence discloses that in some places in the town of Franklin, plaintiff’s wires are suspended'on poles immediately above -those of defendant’s. Plaintiff obtained a franchise from the town and defendant also held its right from the town.
Plaintiff, in so far as the evidence discloses, is not injured by the fact that defendant’s line in some places is strung above its own. It complains of the manner the re-stringing was done. These respective rights are not in dispute. Plaintiff complains of the manner in which, fhe defendant undertook to reconstruct and restring its lines.
It appears that in rebuilding telephone lines, frequently the wires-are thrown over the wires of other lines and afterward they are drawn: up and made tight. This usually is not objected to. On this occasion, plaintiff particularly complains of the length of time the line remained loose and touching its own, and thereby interrupted telephonic communication on its lines.
There is evidence going to show that" even prior to the days that' defendant was engaged with its employees in reconstructing and reestringing its lines, customers made complaints similar to those which were made when the defendant’s lines were being restrung.
The guy wire was clipped, as admitted by defendant. There may-have been some delay in replacing this wire.
*1026PláSméiff, in the course of the trial, objected to evidence going- to show that the defendant did not cross the wire of the plaintiff and to ■evidence tending to prove that the telephone system of plaintiff did not work well, or was not satisfactory prior to the construction of the wires by the defendant. Eor the reason that the defendant company .admits having- crossed the wires of the plaintiff, it pleads adjustment ■or settlement of the differences, which buries the general issues and the other pleas of care not to injure plaintiff.
The objection was overruled by the court.
The employee, Giles, who had charge of the repairs of the lines and instruments of plaintiff, swears: That his or plaintiff’s exchange is
going on the same as before, and that it is considered permissible in telephone, telegraph and electric light business to throw wires over the wires of other lines. This witness also about the time of the crossing- of wires and the cutting of a guy wire, held conversation with an agent of defendant, in which the latter claimed that he (plaintiff’s agent) only complained of the cutting of the guy wire, and that upon his assurance that this would be repaired, the witness declared that he had no further cause of complaint.
The District Court held that there was no proof that the telephone wires of the plaintiff company have either been injured or broken, and, in consequence, it rendered a judgment rejecting plaintiff’s demand.
Plaintiff’s agent claims a round sum of five hundred dollars as damages. Upon examination we did not find that the items of damages were proven. While damages may be alleged in globo, yet when proof •of the different items making up the total is called for from those ■who testify regarding the round sum claimed, it would be reasonable for them to furnish statements of items and to give needful details, in ■order that it may be determined with reasonable certainty just how much should be allowed as damages.
Unquestionably, one claiming damages should prove the different items mailing up the total claimed. It will not suffice to say that one 'has lost time and paid expenses because of the acts of which he com-plains. He should give needful details when called upon, as a witness, -to give them.
When the agent of plaintiff was requested to state, as a witness, how much he had spent in traveling from plácelo place because of the acts of defendant of which he complained, his answer was that he kept no .account of it, and that as a matter of fact he didn’t know how much *1027.that item of damages would amount to. The testimony of this witness was equally as indefinite in many other respects.
We have given attention to plaintiff’s contention that defendant having pleaded justification, must be held to that plea, and, in consequence, to have waived his general denial.
It is quite true, as contended by plaintiff, that the general issue is waived by special plea. We are not convinced that the plea here is special to the extent that defendant abandoned all rights under'the general issue. Be that as it may, even in case of a downright waiver of the general denial growing out of the fact that a defendant has interposed a special plea, he is not thereby precluded from showing in defense and in endeavoring to meet the issues pressed against him, that the damages adjusted were not as great as claimed, the court’s ruling, permitting the defendant to make that proof was not, in our view, erroneous.
Should we grant all that plaintiff claims in regard to defendants admissions and limit the latter’s defense to a question of adjustment and settlement vel non, we are greatly inclined to the opinion that the weight of the testimony is with the defendant, and that he has satisfactorily established that defense.
From the time that plaintiff’s agent, who was present and saw the progress of defendant’s work, expressed himself satisfied that no particular harm was done to plaintiff, we think that his claim for damages, not made evident by the testimony at best, was at an end.
Parties must be held to their acknowledgements unless made in error. There was no error shown, nor- does it appear that plaintiff’s agent was not aware of the facts when he, in substance, declared that he was satisfied and that no damages had been committed of which he should complain. The judge of the District Court saw and heard the witnesses and came to the conclusion that plaintiff had no right to the amount claimed, or to a permanent injunction. We have not found error in his conclusion, and must, in consequence, affirm his judgment.
The court, plaintiff urged, having not only dismissed its suit, but rejected its demand; if the judgment became res judicata, then the right of plaintiff to sue out an injunction against the defendant to prevent it from trespassing upon and interfering with its telephone system will be lost.
We are constrained to differ from counsel in this particular.
*1028The effect of the decision -will not be so far-reaching as the decree covers only those acts of which plaintiff complained.
We do not think that the facts of the case would warrant us in changing the decree to one as in case of non-suit.
For reasons assigned the judgment appealed from is affirmed.